DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive. 
Applicant argues that YAMAGUCHI and SASAKI's single channel displays are not properly combinable with HOERENTRUP's two-channel system.
Examiner respectfully disagrees. Hoerentrup and Sasaki explicitly recites channels for left and right images. For example, Hoerentrup teaches to provide the left and right channel [abstract]. Sasaki teaches “The playback device 102 converts video data, audio data, and control information into serial signals in the HDMI format and transmits the signals to the display device 103 through the Transition Minimized Differential Signaling (TMDS) channel in the HDMI cable 122. The playback device 102 in 2D playback mode or B-B presentation mode multiplexes only left-view frames into video data. The playback device 102 in B-D presentation mode time-multiplexes both left-view frames and right-view frames into video data.” [0102]. Moreover, Fig. 1 of Yamaguchi show the left image and right image processed and routed separately prior to multiplexed for displaying.

Applicant argues that that the feature of the claimed invention is generally Appl. No. 16/039,424Attorney Docket No. P55349directed to a situation of when the video mode is changed, the format stays the same, whereas SASAKI discloses changing the transmission format regardless of the video mode. 

a format conversion unit operable to convert the stream data into a predetermined transmission format so that a pair of a left-view fame and a right-view frame is transmitted over one frame period of the stereoscopic video images, regardless of whether the control information indicates the 3D playback mode or the 2D playback mode; and a transmission unit operable to transmit the stream data converted in the transmission format” [claim 1] where a transmission format is set regardless of the display mode. Therefore, it is interpreted that a transmission formation is maintained of the left or right eye image when switching. [0016] of Sasaki recites in [0016] " the display device switches 3D video images to 2D video images without changing the frame rate or transmitting an instruction to a device from which the stream data is transmitted. As a result, switching from the 3D video images to the 2D video images is performed seamlessly.” Therefore when the video mode is changed, the format stays the same

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 20170046842 A1) in view of Hoerentrup (US 20130315559 A1) further in view of Sasaki (US 20110305443 A1).

Regarding claim 1, Yamaguchi teaches an image processing apparatus which is connected to a camera head capable of imaging a left eye image and a right eye image (Fig. 1: 11 camera head, 24a-b first & second imaging sensor; Fig. 3: left & right images) having parallax on one screen based on light at a target site incident on an optical instrument ([0063] First, the forceps position detection section 42 generates a parallax image from depth information of the surgery region image supplied from the depth information generation section 41.), the apparatus comprising: 
an image processor that performs signal processing to extract left parallax video of the left eye image and to extract right parallax video of the right eye image, which are imaged by the camera head ([0050] The R image and the L image which are generated and output by the imaging section 21 are supplied to the depth information generation section 41, the zoom image generation section 44, and the image superposition section 45 of the CCU 12. One (for example, L image) of the R image and the L image is also supplied to the focus control section 47. Fig. 1).
Yamaguchi does not explicitly teaches an output controller that outputs the left parallax video of the left eye image to a monitor via a first channel, and that outputs the right parallax video of the right eye image to the monitor via a second channel, in accordance with a 3D mode; wherein the output controller outputs one of either the left parallax video of the left eye image or the right parallax video of the right eye image to the monitor via both of the first channel and the second channel, in accordance with switching from the 3D mode to a 2D mode; 
In an analogous art, Hoerentrup teaches an output controller that outputs the left parallax video of the left eye image to a monitor via a first channel, and that outputs the right parallax video of the right eye image to the monitor via a second channel, in accordance with a 3D mode ([0026] In FIG. 2 simplified screenshots of this transition between the 3D mode and the 2D mode are shown. The first two screenshots (starting from top of FIG. 2) show the left channel L and the right channel R of a stereoscopic projection.), 
wherein the output controller outputs one of either the left parallax video of the left eye image or the right parallax video of the right eye image to the monitor via both of the first channel and the second channel, in accordance with switching from the 3D mode to a 2D mode (to providing the left and right channel with the 2D data, the graphics subsystem is switched from the 3D mode to the 2D mode. Advantageously, no flickering or shifting of the screen will occur if the display mode switching is performed by setting the screen to the left channel of the stereoscopic 3D information, for example. This is because the left and right channel information is already completely identical. Switching to the left channel or--in other words--the shutdown of the right channel will not affect the information on the screen. [0014]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to take the teachings of Hoerentrup and apply them to Yamaguchi. One would be motivated as such as no flickering or shifting of the screen will occur if the display mode switching is performed by setting the screen to the left channel of the stereoscopic 3D information (Hoerentrup: [0014]).
Yamaguchi in view of Hoerentrup does not explicitly teach wherein the image processor maintains a transmission format of the other of either the left parallax video of the left 
In an analogous art, Sasaki teaches wherein the image processor maintains a transmission format of the other of either the left parallax video of the left eye image or the right parallax video of the right eye image, in accordance with the switching from the 3D mode to the 2D mode (a format conversion unit operable to convert the stream data into a predetermined transmission format so that a pair of a left-view fame and a right-view frame is transmitted over one frame period of the stereoscopic video images, regardless of whether the control information indicates the 3D playback mode or the 2D playback mode; and a transmission unit operable to transmit the stream data converted in the transmission format [claim 1]. Examiner’s note: a predetermined format is maintained regardless of a display mode)
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to take the teachings of Sasaki and apply them to Yamaguchi in view of Hoerentrup. One would be motivated as such as the display device switches 3D video images to 2D video images without changing the frame rate or transmitting an instruction to a device from which the stream data is transmitted and switching from the 3D video images to the 2D video images is performed seamlessly. (Sasaki: [0016]).

Regarding claim 2, Yamaguchi in view of Hoerentrup and Sasaki teaches the image processing apparatus of Claim 1. Yamaguchi teaches the output controller displays the 2D video on the monitor in a pseudo manner in a 2D mode based on one of the left eye image and the right eye image output to the monitor via the first channel and the second channel (The image superposition section 45 supplies either of the R image and the L image to the display 14 [0083]).

Yamaguchi in view of Hoerentrup and Sasaki teaches the image processing apparatus of Claim 1. Yamaguchi teaches the switching from the 3D mode to the 2D mode is input by a user operation (The practitioner may switch the 2D display and the 3D display by using the foot pedal 61, for example. [0175]).

Regarding claim 4, Yamaguchi in view of Hoerentrup and Sasaki teaches the image processing apparatus of Claim 1. Yamaguchi teaches a distance measurer that measures a distance from the optical instrument to the target site based on the parallax appearing in the left eye image and the right eye image which are imaged by the camera head in the 3D mode (Equation 1 & 2;  [0058]-[0060]: distance calculation with parallax parameter; Examiner’s note: parallax parameter depends on a left and right image from different angle), 
wherein the output controller outputs the information on the distance to the monitor together with the left eye image and the right eye image on which the signal processing is performed (Display of the guide line 111 allows a three-dimensional distance in the abdominal cavity to be recognized visually and intuitively and may cause three-dimensional distance information to be provided for the practitioner in a plan view [0090].).

Regarding claim 5, Yamaguchi in view of Hoerentrup and Sasaki teaches the image processing apparatus of Claim 4. Yamaguchi teaches the output controller interrupts an output of the information on the distance to the monitor in response to switching from the 3D mode to the 2D mode (Display of the guide line 111 allows a three-dimensional distance in the abdominal cavity to be recognized visually and intuitively and may cause three-dimensional distance information to be provided for the practitioner in a plan view [0090]. Examiner’s note: a 3D distance is not available in 2D mode).

Yamaguchi teaches a camera apparatus comprising: 
a camera head capable of imaging a left eye image and a right eye image (Fig. 1: 11 camera head, 24a-b first & second imaging sensor; Fig. 3: left & right images) having parallax on one screen based on light at a target site incident on an optical instrument ([0063] First, the forceps position detection section 42 generates a parallax image from depth information of the surgery region image supplied from the depth information generation section 41.); 
an image processor that performs signal processing to extract left parallax video of the left eye image and to extract right parallax video of the right eye image, which are imaged by the camera head ([0050] The R image and the L image which are generated and output by the imaging section 21 are supplied to the depth information generation section 41, the zoom image generation section 44, and the image superposition section 45 of the CCU 12. One (for example, L image) of the R image and the L image is also supplied to the focus control section 47. Fig. 1).
Yamaguchi does not explicitly teaches 
an output controller that outputs the left parallax video of the left eye image to a monitor via a first channel, and that outputs the right parallax video of the right eye image to the monitor via a second channel, in accordance with a 3D mode, 
wherein the output controller outputs one of either the left parallax video of the left eye image or the right parallax video of the right eye image to the monitor via both of the first channel and the second channel, in accordance with switching from the 3D mode to a 2D mode, 
and wherein the image processor maintains a transmission format of the other of either the left parallax video of the left eye image or the right parallax video of the right eye image, in accordance with the switching from the 3D mode to the 2D mode.
In an analogous art, Hoerentrup teaches an output controller that outputs the left parallax video of the left eye image to a monitor via a first channel, and that outputs the right ([0026] In FIG. 2 simplified screenshots of this transition between the 3D mode and the 2D mode are shown. The first two screenshots (starting from top of FIG. 2) show the left channel L and the right channel R of a stereoscopic projection.),
wherein the output controller outputs one of either the left parallax video of the left eye image or the right parallax video of the right eye image to the monitor via both of the first channel and the second channel, in accordance with switching from the 3D mode to a 2D mode (to providing the left and right channel with the 2D data, the graphics subsystem is switched from the 3D mode to the 2D mode. Advantageously, no flickering or shifting of the screen will occur if the display mode switching is performed by setting the screen to the left channel of the stereoscopic 3D information, for example. This is because the left and right channel information is already completely identical. Switching to the left channel or--in other words--the shutdown of the right channel will not affect the information on the screen. [0014]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to take the teachings of Hoerentrup and apply them to Yamaguchi. One would be motivated as such as no flickering or shifting of the screen will occur if the display mode switching is performed by setting the screen to the left channel of the stereoscopic 3D information (Hoerentrup: [0014]).
Yamaguchi in view of Hoerentrup does not explicitly teach wherein the image processor maintains a transmission format of the other of either the left parallax video of the left eye image or the right parallax video of the right eye image, in accordance with the switching from the 3D mode to the 2D mode.
In an analogous art, Sasaki teaches wherein the image processor maintains a transmission format of the other of either the left parallax video of the left eye image or the right parallax video of the right eye image, in accordance with the switching from the 3D mode to the (a format conversion unit operable to convert the stream data into a predetermined transmission format so that a pair of a left-view fame and a right-view frame is transmitted over one frame period of the stereoscopic video images, regardless of whether the control information indicates the 3D playback mode or the 2D playback mode; and a transmission unit operable to transmit the stream data converted in the transmission format [claim 1].)
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to take the teachings of Sasaki and apply them to Yamaguchi in view of Hoerentrup. One would be motivated as such as the display device switches 3D video images to 2D video images without changing the frame rate or transmitting an instruction to a device from which the stream data is transmitted and switching from the 3D video images to the 2D video images is performed seamlessly. (Sasaki: [0016]).

Regarding claim 7, Yamaguchi teaches an output control method in which an image processing apparatus which is connected to a camera head capable of imaging a left eye image and a right eye image having parallax on one screen based on light at a target site incident on an optical instrument is used (Fig. 1: 11 camera head, 24a-b first & second imaging sensor; Fig. 3: left & right images; [0063] First, the forceps position detection section 42 generates a parallax image from depth information of the surgery region image supplied from the depth information generation section 41.), the method comprising: 
performing signal processing to extract left parallax video of the left eye image and to extract right parallax video of the right eye image, which are imaged by the camera head (([0050] The R image and the L image which are generated and output by the imaging section 21 are supplied to the depth information generation section 41, the zoom image generation section 44, and the image superposition section 45 of the CCU 12. One (for example, L image) of the R image and the L image is also supplied to the focus control section 47. Fig. 1).).
Yamaguchi does not explicitly 
outputting the left parallax video of the left eye image to a monitor via a first channel and outputting the right parallax video of the right eye image to the monitor via a second channel, in accordance with a 3D mode; and 
outputting one of either the left parallax video of the left eye image or the right parallax video of the right eye image the monitor via both of the first channel and the second channel, in accordance with switching from the 3D mode to a 2D mode, and 
maintaining a transmission format of the other of either the left parallax video of the left eye image or the right parallax video of the right eye image, in accordance with the switching from the 3D mode to the 2D mode.
In an analogous art, Hoerentrup teaches outputting the left parallax video of the left eye image to a monitor via a first channel and outputting the right parallax video of the right eye image to the monitor via a second channel, in accordance with a 3D mode ([0026] In FIG. 2 simplified screenshots of this transition between the 3D mode and the 2D mode are shown. The first two screenshots (starting from top of FIG. 2) show the left channel L and the right channel R of a stereoscopic projection.); and 
outputting one of either the left parallax video of the left eye image or the right parallax video of the right eye image the monitor via both of the first channel and the second channel, in accordance with switching from the 3D mode to a 2D mode (to providing the left and right channel with the 2D data, the graphics subsystem is switched from the 3D mode to the 2D mode. Advantageously, no flickering or shifting of the screen will occur if the display mode switching is performed by setting the screen to the left channel of the stereoscopic 3D information, for example. This is because the left and right channel information is already completely identical. Switching to the left channel or--in other words--the shutdown of the right channel will not affect the information on the screen. [0014]).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to take the teachings of Hoerentrup and apply them to Yamaguchi. One would be motivated as such as no flickering or shifting of the screen will occur if the display mode switching is performed by setting the screen to the left channel of the stereoscopic 3D information (Hoerentrup: [0014]).
Yamaguchi in view of Hoerentrup does not explicitly teach maintaining a transmission format of the other of either the left parallax video of the left eye image or the right parallax video of the right eye image, in accordance with the switching from the 3D mode to the 2D mode.
In an analogous art, Sasaki teaches maintaining a transmission format of the other of either the left parallax video of the left eye image or the right parallax video of the right eye image, in accordance with the switching from the 3D mode to the 2D mode (a format conversion unit operable to convert the stream data into a predetermined transmission format so that a pair of a left-view fame and a right-view frame is transmitted over one frame period of the stereoscopic video images, regardless of whether the control information indicates the 3D playback mode or the 2D playback mode; and a transmission unit operable to transmit the stream data converted in the transmission format [claim 1].)
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to take the teachings of Sasaki and apply them to Yamaguchi in view of Hoerentrup. One would be motivated as such as the display device switches 3D video images to 2D video images without changing the frame rate or transmitting an instruction to a device from which the stream data is transmitted and switching from the 3D video images to the 2D video images is performed seamlessly. (Sasaki: [0016]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486                                                                                                                                                                                                        
/JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486